Citation Nr: 0844218	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  04-05 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional cervical spine disability.  

(The issue of entitlement to waiver of recovery of an 
overpayment of pension benefits in the amount of $74,640 is 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from April 1974 to December 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2004.  In August 2008, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).

At his hearing, the veteran testified that he had additional 
low back disability due to VA treatment which occurred a 
couple of months before the hearing.  This raises the claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional lumbar spine disability, which is referred to the 
RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that the VA failed to properly diagnose 
and treat a herniated C4-5 disc during the period from June 
2002 to August 2002, resulting in additional cervical spine 
disability.  

Compensation or DIC shall be awarded for a qualifying 
additional disability or death of a veteran in the same 
manner as if the additional disability or death were service 
connected.  Such is considered a qualifying additional 
disability or death under the law if it is not the result of 
the veteran's own willful misconduct and the disability or 
death was caused by VA hospital care, medical or surgical 
treatment, or examination, and the proximate cause of the 
additional disability or death was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151.

In determining whether additional disability exists, VA 
compares the veteran's physical condition immediately prior 
to the surgery upon which the claim for benefits is based 
with the physical condition after the surgery. 38 C.F.R. § 
3.361(b).

To establish causation, evidence must show that the VA 
medical treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran died does not 
establish cause. 38 C.F.R. § 3.361(c)(1).  Medical treatment 
cannot cause the continuance or natural progress of a disease 
or injury for which the treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of 
disability is the action or event that directly caused the 
death, as distinguished from a remote contributing cause.  38 
C.F.R. § 3.361(d). 

In addition to proximate cause, it must also be shown that 
(1) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) that 
VA furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, the veteran's representative's informed 
consent. 38 C.F.R. § 3.361(d)(1).  See also VAOPGCPREC 5-01.

The essence of the appellant's argument is that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, which resulted in additional 
cervical spine disability.  In support of his contention, he 
submitted an April 2003 statement from R. Bindal, M.D., who 
wrote that the veteran had fallen three months previous to 
his first treatment in August 2002, and he developed a very 
large herniated disk at the C4-5 level, which caused severe 
spinal cord compression and damage.  He noted that the 
veteran had been followed up a number of times at the VA 
prior to seeing him, and he suspected that if the diagnosis 
of herniated cervical disk had been made earlier, he may 
ultimately have made a better recovery.  

However, Dr. Bindal did not have access to the veteran's 
prior treatment records.  These include private medical 
records, which show that the veteran underwent surgery of C3-
4 in March 1999.  In June 1999, he was in a motor vehicle 
accident, with subsequent increased symptomatology related to 
his cervical spine.  After that, records show periodic 
complaints of cervical spine symptoms.  

VA treatment records show that on June 19, 2002, X-rays of 
the cervical spine were taken, due to complaints of a fall 
one week earlier.  X-rays were unremarkable except for 
postsurgical residuals of C3-4.  The records next show 
pertinent complaints on August 20, 2002, when he reported a 
history of left upper extremity pain and numbness which 
started around noon while he was waiting to be seen.  He was 
referred to a neurologist, who noted that he had an 
inconsistent history, that his history was not supported by 
the medical record, and that his symptoms did not indicate 
serious pathology.  However, he complained again the 
following day, and on August 22, 2002, he underwent a 
magnetic resonance imaging (MRI) scan which disclosed severe 
stenosis at C4-5 due to a large disk.  

On August 23, 2002, he was seen by a private doctor, who 
referred him to Dr. Bindal.  Dr. Bindal saw the veteran on 
August 28, 2002, and noted that a recent cervical MRI scan 
demonstrated a herniated disc at C4-5, which was causing 
severe spinal cord compression.  In September 2002, he 
performed a cervical decompression with anterior fusion at 
C4-5.  Records after that procedure include an MRI scan in 
June 2003 showed findings including disc fusion changes, 
likely degenerative disc disease, and likely mild to moderate 
spinal stenosis in the cervical spine.  

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  
Dr. Bindal's April 2003 statement is sufficient to trigger an 
examination, and, therefore, a VA medical opinion is 
warranted in this case to address whether there is any 
additional disability, and, if so, whether it is the result 
of VA carelessness, negligence, or similar instance of fault 
or whether such disability was an event that was not 
reasonably foreseeable. 38 C.F.R. § 3.361.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination by an appropriate specialist, 
who has not previously treated or examined 
the veteran, to determine whether any 
additional cervical spine disability 
resulted from VA treatment provided from 
June through August, 2002.  Specifically, 
the veteran contends that VA's failure to 
identify a herniated disc in the cervical 
spine until August 2002 resulted in 
delayed treatment which caused additional 
disability.  The physician should review 
the VA and private medical records on 
file, in particular those dated from June 
through September 2002, and answer the 
following questions:

(a) Did VA fail to exercise the degree of 
care that would be expected of a 
reasonable health-care provider in the 
evaluation and care regarding the 
veteran's cervical spine symptoms from 
June 2002, to August 22, 2002?

(b) If so, did such failure result in 
additional disability?  (Describe any 
additional disability.)

(c) If so, is the additional disability 
due to carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in delaying hospital care, medical 
or surgical treatment?  

(d) If fault on VA's part is not shown, is 
the additional cervical spine disability 
an event that was not reasonably 
foreseeable?

The conclusions must be based on medical 
findings, which must be reported in 
detail. It is imperative that the claims 
files be made available to and be reviewed 
by the examiner in connection with the 
examinations.  

It would be helpful if the examiner would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The complete 
rationale for all opinions expressed 
should be provided.  

2.  After the above action has been 
completed, readjudicate the claim.  If the 
determination is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded an opportunity to 
respond before the case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN E. ORMOND, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




